Case 2:21-cv-00778-TAD-KK Document 167 Filed 09/16/21 Page 1 of 2 PageID #: 3038




 MINUTES OF STATUS CONFERENCE
 TERRY A. DOUGHTY
 U.S. DISTRICT JUDGE
 September 26, 2021
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                               CASE NO. 2:21-CV-00778

 VERSUS                                                 JUDGE TERRY A. DOUGHTY

 JOSEPH R BIDEN JR ET AL                                MAGISTRATE JUDGE KAY

        A telephone status conference was held in the above referenced matter on September 16,

 2021, beginning at 1:30 p.m. Participating on behalf of Plaintiff States were Joseph Scott St. John

 and Benjamin Williams Wallace. Participating on behalf of the Government Defendants were

 Michael Sawyer and Thomas Ports Jr. Also participating were Stephanie Turk, Law Clerk; Dennis

 Stewart, Law Clerk; and Amy Crawford, Deputy Clerk.

        The participants discussed Plaintiff States’ Motion for Status Conference [Doc. No. 161].

 Plaintiff States maintained that the purpose of the Motion was to inform the Court of the suit,

 Friends of the Earth v. Haaland, No. 1:21-cv-02317 (D.D.C) (“new suit”), as well as requesting

 guidance on how to proceed. Plaintiff States informed the Court that the State of Louisiana moved

 to intervene in the new suit. Plaintiff States also suggested that the new suit was filed to undermine

 and interfere with the Court’s issuance of the Preliminary Injunction [Doc. No. 140]. Plaintiff

 States outlined several options, including that the Court enjoin the new suit from being filed or

 reconsider the Motion to Intervene [Doc. No. 73] filed by the plaintiffs of the new suit.

        Government Defendants disagreed that the new suit could cause noncompliance with the

 Preliminary Injunction. Government Defendants also informed the Court that it is not unusual for

 lease sales to be challenged on National Environmental Policy Act (“NEPA”) grounds, which is
Case 2:21-cv-00778-TAD-KK Document 167 Filed 09/16/21 Page 2 of 2 PageID #: 3039




 the basis of the new suit. Government Defendants also asserted that the Plaintiff States should be

 estopped from asking the Court to reconsider the Motion to Intervene [Doc. No. 73] because

 Plaintiff States originally requested that the Court not allow those parties to intervene [Doc. No.

 96].

        After discussion, the Court advised that it would take no action with regard to the new suit

 as it is in another judge’s court and because the issues are not the same.

        The status conference concluded at 1:50 p.m.

                                                TAD
